     Case 1:19-cv-01194-DAD-EPG Document 41 Filed 07/28/20 Page 1 of 12

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER STROJNIK, SR.,                                No. 1:19-cv-01194-DAD-EPG
12                        Plaintiff,
13            v.                                          ORDER GRANTING DEFENDANT’S
                                                          MOTION TO DISMISS IN PART
14    HOTEL CIRCLE GL HOLDINGS, LLC,
                                                          (Doc. No. 29)
15                        Defendant.
16

17                                            INTRODUCTION

18           This matter is before the court on defendant Hotel Circle GL Holdings, LLC’s motion to

19   dismiss the first amended complaint (“FAC”) of pro se plaintiff Peter Strojnik, Sr. (Doc. No. 29.)

20   Pursuant to Local Rule 230(g), the court deemed the matter suitable for decision on the papers.

21   (Doc. No. 34.) The court has considered the parties’ briefs and, for the reasons set forth below,

22   will grant defendant’s motion to dismiss in part.

23                                             BACKGROUND

24           Plaintiff’s FAC alleges as follows. Plaintiff is a person with physical disabilities,

25   including “severe right-sided neural foraminal stenosis with symptoms of femoral neuropathy,

26   prostate cancer and renal cancer, [and a] degenerative right knee . . ..” (Doc. No. 26 at 1–2.)

27   These disabilities “substantially limit[] [plaintiff’s] major life activities,” including “sleeping,

28   walking, standing, sitting, reaching, lifting and bending.” (Id. at 4.) Defendant owns, operates, or
                                                         1
     Case 1:19-cv-01194-DAD-EPG Document 41 Filed 07/28/20 Page 2 of 12

 1   leases a hotel located at 300 S. Court Street, Visalia, CA 93291 (the “Hotel”). (Id. at 2.) On June

 2   8, 2019, plaintiff visited the Hotel and encountered barriers to accessibility. (Id. at 8, 11.) The

 3   barriers that plaintiff allegedly encountered on June 8, 2019 “deprive[d] him of the full and equal

 4   enjoyment of the [Hotel].” (Id. at 11.) “Plaintiff intends to visit Defendant’s Hotel at a specific

 5   time when the Defendant’s noncompliant Facility becomes fully compliant with [the Americans

 6   with Disabilities Act’s (“ADA”) Accessibility Guidelines (“the ADAAG”)] . . ..” (Id. at 9.)

 7           Plaintiff has included with his FAC a chart consisting of photographs of the barriers to

 8   accessibility that he allegedly encountered at the Hotel, as well as a corresponding “reference”

 9   column which purportedly describes how each photographed barrier violates the ADAAG. (See

10   id. at 14–21.)

11           In his FAC, plaintiff asserts claims under the ADA, the California Unruh Civil Rights Act

12   (“Unruh Act”), and the California Disabled Persons Act (“DPA”) and a negligence claim against

13   defendant. (Doc. No. 26 at 1.) On January 7, 2020, defendant moved to dismiss the FAC

14   pursuant to Federal Rules of Civil Procedure 12(b)(1) and (6), arguing that: (1) plaintiff lacks

15   standing to assert his ADA and Unruh Act claims, and (2) plaintiff has failed to state a cognizable

16   negligence claim. (Doc. No. 29-1.) On January 14, 2020, plaintiff filed his opposition to the

17   pending motion, and on February 11, defendant filed its reply thereto. (Doc. Nos. 31, 33.)

18                                          LEGAL STANDARD

19           “Rule 12(b)(1) permits a defendant to seek dismissal of a complaint for lack of subject-

20   matter jurisdiction,” and “[a] defendant may bring a Rule 12(b)(1) motion to dismiss based on a
21   lack of standing.” Borden v. Horwitz, No. 2:10-cv-00141-JHN-PLAx, 2010 WL 11459325, at *2

22   (C.D. Cal. May 18, 2010) (citing Young v. Crofts, 64 F. App’x 24, 25 (9th Cir. 2003)1); see also

23   White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000) (“Because standing and mootness both pertain

24   to a federal court’s subject-matter jurisdiction under Article III, they are properly raised in a

25   motion to dismiss under Federal Rule of Civil Procedure 12(b)(1), not Rule 12(b)(6).”).

26   /////
27
     1
       Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule
28
     36-3(b).
                                                       2
     Case 1:19-cv-01194-DAD-EPG Document 41 Filed 07/28/20 Page 3 of 12

 1          “A Rule 12(b)(1) jurisdictional attack may be facial or factual. In a facial attack, the

 2   challenger asserts that the allegations contained in a complaint are insufficient on their face to

 3   invoke federal jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)

 4   (citing White, 227 F.3d at 1242). “The district court resolves a facial attack as it would a motion

 5   to dismiss under Rule 12(b)(6): [a]ccepting the plaintiff’s allegations as true and drawing all

 6   reasonable inferences in the plaintiff’s favor, the court determines whether the allegations are

 7   sufficient as a legal matter to invoke the court’s jurisdiction.” Leite v. Crane Co., 749 F.3d 1117,

 8   1121 (9th Cir. 2014). As is true in evaluating a Rule 12(b)(6) motion, the court need not assume

 9   the truth of legal conclusions cast in the form of factual allegations. Warren v. Fox Family

10   Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003). “By contrast, in a factual attack, the

11   challenger disputes the truth of the allegations that, by themselves, would otherwise invoke

12   federal jurisdiction.” Safe Air for Everyone, 373 F.3d at 1039.2

13                                               ANALYSIS

14          Defendant asserts a facial challenge to this court’s jurisdiction over this action. (Doc. No.

15   29-1 at 10.) Defendant contends that, even assuming all of plaintiff’s allegations are true and all

16   reasonable inferences are drawn in plaintiff’s favor, the FAC fails to adequately allege that: (1)

17   plaintiff has suffered an injury-in-fact, and (2) he has standing to pursue injunctive relief. (Doc.

18   No. 29-1 at 10–20.) The court addresses each argument below.

19   A.     Plaintiff Fails to Allege Article III Standing

20          Because its jurisdiction is limited, “[a] federal court is presumed to lack jurisdiction in a
21   particular case unless the contrary affirmatively appears.” Stock W., Inc. v. Confederated Tribes

22   of the Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989) (citing Cal. ex rel. Younger v.

23   Andrus, 608 F.2d 1247, 1249 (9th Cir. 1979)). “[T]hose who seek to invoke the jurisdiction of

24   the federal courts must satisfy the threshold requirement imposed by Article III of the

25   Constitution by alleging an actual case or controversy.” City of Los Angeles v. Lyons, 461 U.S.

26
     2
       As discussed in this order, the court concludes that it lacks subject matter jurisdiction over
27   plaintiff’s sole federal claim, and the court therefore cannot exercise supplemental jurisdiction
     over plaintiff’s remaining state law claims. Accordingly, the court need not address plaintiff’s
28
     12(b)(6) motion or the relevant legal standards.
                                                         3
     Case 1:19-cv-01194-DAD-EPG Document 41 Filed 07/28/20 Page 4 of 12

 1   95, 101 (1983). To satisfy the case or controversy requirement, a plaintiff must allege facts

 2   showing that he has suffered an injury-in-fact that is concrete and particularized, that the injury is

 3   traceable to the challenged action of the defendant, and that the injury is likely to be redressed by

 4   a favorable decision. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992); Fortyune v.

 5   Am. Multi-Cinema, Inc., 364 F.3d 1075, 1081 (9th Cir. 2004). “In addition, to establish standing

 6   to pursue injunctive relief, which is the only relief available to private plaintiffs under the ADA,

 7   [a plaintiff] must demonstrate a ‘real and immediate threat of repeated injury’ in the future.”

 8   Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011) (footnote and citation

 9   omitted). “[A]n ADA plaintiff can establish standing to sue for injunctive relief either by

10   demonstrating deterrence, or by demonstrating injury-in-fact coupled with an intent to return to a

11   noncompliant facility.” Id. at 944.

12           1.      Plaintiff Fails to Allege an Injury-in-Fact

13           In moving to dismiss, defendant argues that the FAC does not plausibly allege an injury-

14   in-fact. (Doc. No. 29-1 at 11.) Specifically, defendant contends that the FAC does not

15   sufficiently allege that plaintiff is disabled, nor does it identify how any of the barriers he

16   allegedly encountered at the Hotel relate to his purported disabilities. (Id. at 11–15.) Defendant

17   contends that plaintiff’s attachments of photographs with “generic descriptive caption[s]” are

18   “improper legal conclusions” that do not connect the alleged ADA violations to any particular

19   harm that plaintiff faced. (Id. at 12.) In his opposition, plaintiff redirects the court’s attention to

20   various paragraphs in his FAC by copying and pasting them, arguing that the FAC adequately
21   alleges an injury-in-fact. (See Doc. No. 31.) The court finds that the FAC’s allegations are

22   insufficient in this regard.

23           First, the FAC does not allege that plaintiff was physically disabled when he visited the

24   Hotel. The FAC alleges that plaintiff has a deteriorating right knee, that his renal cancer causes

25   him pain in his lower back and abdomen, and that his femoral neuropathy limits his ability to

26   sleep, walk, stand, sit, reach, and lift. (Doc. No. 29-1 at 3–6.) Plaintiff alleges that his
27   disabilities, “in their unmitigated state,” require the use of a wheelchair to ambulate and that the

28   pain in his right knee is “constant” and is “a lifetime condition.” (Id. at 5–7.) Missing from the
                                                         4
     Case 1:19-cv-01194-DAD-EPG Document 41 Filed 07/28/20 Page 5 of 12

 1   FAC, however, are any factual allegations from which this court could surmise or infer that

 2   plaintiff was physically disabled when he visited the Hotel on June 8, 2019. For example, the

 3   FAC does not allege how often plaintiff requires ambulatory assistance versus wheelchair

 4   assistance, nor does it allege that he required ambulatory or wheelchair assistance when he visited

 5   the Hotel. This deficiency clouds whether plaintiff has suffered an injury in fact. See, e.g.,

 6   Strojnik v. Village 1017 Coronado, Inc., No. 19-cv-02210-BAS-MSB, 2020 WL 3250608, at *4

 7   (S.D. Cal. June 16, 2020) (finding plaintiff failed to establish Article III standing where he “d[id]

 8   not allege when he needs the assistance of a wheelchair or that he needed the assistance of a

 9   wheelchair at the time he wished to visit the Hotel”); Rutherford v. Cesar’s Mexican Rest., LLC,

10   No. 19-cv-1416-LAB-JLB, 2019 WL 4193392, at *1 (S.D. Cal. Sept. 3, 2019) (finding that a

11   plaintiff failed to establish Article III standing where he did not allege whether he used a

12   wheelchair at the defendant’s facility despite pointing out barriers to accessibility that related to

13   wheelchair users); cf. Pickern v. Holiday Quality Foods, Inc., 293 F.3d 1133, 1136 (9th Cir.

14   2002) (holding that the plaintiff, who required use of a wheelchair, adequately plead an injury-in-

15   fact because he alleged that he was forced to wait in the parking lot of the grocery store in

16   violation of the ADA due to the store’s lack of wheelchair access, thus establishing that he

17   required wheelchair access at the time he patronized the store). Here, the FAC fails to include

18   any factual allegations suggesting that plaintiff required accommodations due to his disabilities

19   on the date he visited the Hotel.

20          Second, plaintiff does not allege what barriers to accessibility he purportedly encountered
21   at the Hotel on the day of his visit or how those alleged barriers relate to his alleged disabilities.

22   As discussed above, plaintiff has included in the FAC a chart titled “Accessibility Barriers

23   Personally Encountered by Plaintiff on 2019-06-08,” which consists of twenty-two photographs

24   under a column titled “proof” and a corresponding column titled “reference” wherein plaintiff

25   describes the purported ADA violation depicted in each photograph. (See Doc. No. 26 at 14–21.)

26   The photographs, however, are grainy and murky, and it is therefore difficult for the court to
27   ascertain what is depicted in them. The rest of the chart is similarly unhelpful, as it “does not

28   identify any barriers that would affect Strojnik, deny him equal access, or deter him from staying
                                                         5
     Case 1:19-cv-01194-DAD-EPG Document 41 Filed 07/28/20 Page 6 of 12

 1   at the hotel.” Strojnik v. 1315 Orange LLC, No. 19-cv-1991-LAB-JLB, 2019 WL 5535766, at *2

 2   (S.D. Cal. Oct. 25, 2019). Plaintiff’s descriptions of the photographs—such as “[i]naccessible

 3   check in-counter,” “[m]ore than 5 lbs to open”, or “grab bar – plumbing interference”— are bare

 4   legal conclusions cast in the form of factual allegations. Such “generic descriptions . . . are too

 5   vague to assess whether and how Strojnik was injured” by the Hotel. Strojnik v. IA Lodging Napa

 6   First LLC, No. 19-cv-03983-DMR, 2020 WL 906722, at *3 (N.D. Cal. Feb. 25, 2020); cf. Doran

 7   v. 7-Eleven, Inc., 524 F.3d 1034, 1038 (9th Cir. 2008) (finding that a plaintiff suffered an injury-

 8   in-fact when he cited nine barriers to accessibility in a convenience store that contained

 9   descriptions of how they affected his disability: e.g., “the entry mat obstructed entry to the store,”

10   and “the floor space was obstructed by merchandise”). Entirely missing from the FAC filed in

11   this case are any alleged facts from which the court could conclude that plaintiff actually

12   encountered barriers at the Hotel such as, for example, facts describing how the check-in counter

13   was inaccessible to him, or that he tried to open a door at the Hotel that was more than five

14   pounds, or that he tried to use a grab bar and was unable to do so. Plaintiff “must do more than

15   merely identify barriers that he encountered—he must plead how each barrier affected him

16   because of his disability” to establish an injury-in-fact. Strojnik v. Orangewood LLC, No. 8:19-

17   cv-00946-DFS-GJS, (Doc. No. 18 at 7) (C.D. Cal. Aug. 8, 2019).

18          Even a perfunctory review of the chart included in the FAC reveals that it falls far short of

19   these standards. Plaintiff’s chart: (1) contains grainy and murky photos, (2) lists, but does not

20   describe, various ADAAG standards, (3) does not describe an ADAAG violation, (4) gives
21   conclusory descriptions of the alleged barriers, and (5) fails to plead how the alleged barriers

22   specifically affected him because of his disabilities. In other words, plaintiff “leaves th[is] federal

23   court to guess which [and] . . . how any of the alleged violations threatens to deprive him of full

24   and equal access due to his disability.” Chapman, 631 F.3d at 955. “[S]imply alleging without

25   elaboration that some feature denies full and equal access is an insufficient legal conclusion.”

26   Strojnik v. Victus Grp., Inc., No. 1:18-cv-1620-AWI-SKO, 2020 WL 1492664, at *3–4 (holding
27   that Strojnik failed to adequately allege an injury-in-fact when his “Complaint does not explain

28   how [his] specific disability was affected by any of the alleged barriers . . . so as to deny him full
                                                         6
     Case 1:19-cv-01194-DAD-EPG Document 41 Filed 07/28/20 Page 7 of 12

 1   and equal access” when “the pictures and their captions are too conclusory to constitute well-

 2   pleaded facts”); see also IA Lodging Napa First, LLC, 2020 WL 2838814, at *6 (“The

 3   photographs attached to [Strojnik’s] complaint have generic and vague descriptions that do not

 4   explain either why the identified features are not ADA compliant or how they are related to his

 5   disability.”). Accordingly, the court concludes that plaintiff has failed to adequately allege an

 6   injury-in-fact.

 7             2.      Plaintiff Fails to Allege Standing to Seek Injunctive Relief Under the ADA

 8             Even if the court were to find that the FAC plausibly alleged that he encountered an ADA

 9   violation at the Hotel, defendant contends that the FAC must nevertheless be dismissed due to

10   lack of standing because plaintiff has not properly alleged an intent to return to the Hotel, nor has

11   he alleged facts sufficient to demonstrate that he has been deterred from returning. (Doc. No. 29-

12   1 at 15–20.) In his opposition, plaintiff again copies and pastes the allegations from his FAC,

13   arguing that he has sufficiently alleged standing to seek injunctive relief. (Doc. No. 31 at 14–15.)

14   The court finds that the FAC’s allegations are insufficient to establish standing to seek injunctive

15   relief.

16             With respect to plaintiff’s intent to return to the Hotel, “courts have examined factors such

17   as (1) the proximity of the place of public accommodation to plaintiff’s residence, (2) plaintiff’s

18   past patronage of defendant’s business, (3) the definitiveness of plaintiff’s plans to return, and

19   (4) the plaintiff’s frequency of travel near defendant.” Harris v. Del Taco, Inc., 396 F. Supp. 2d

20   1107, 1113 (C.D. Cal. 2005). Here, defendant points out that consideration of the Harris factors
21   compels the conclusion that plaintiff has not alleged a genuine intent to return to the Hotel. The

22   court agrees.

23             Plaintiff lives in Maricopa County, Arizona, which is approximately 565 miles from the

24   Hotel. (Doc. No. 26 at 1.) Plaintiff alleges he “has travelled and lodged in California over 200±

25   [sic] times” and lists his schedule of visits to California in 2019. (Id. at 10.) Plaintiff evokes with

26   “certainty” that he will lodge at defendant’s facility when he is in California, despite listing only a
27   single visit to the Hotel on June 8, 2019. (Id. at 10–11.) Ignoring the fact that plaintiff mentions

28   travelling to the Fresno area in the past and requiring a place to stay in Fresno in the past (despite
                                                          7
     Case 1:19-cv-01194-DAD-EPG Document 41 Filed 07/28/20 Page 8 of 12

 1   the Hotel being located 45 miles away from Fresno in Visalia), plaintiff’s lone visit to the Hotel

 2   in June of 2019 weighs against a finding that he has standing to seek injunctive relief. See

 3   Harris, 396 F. Supp. 2d at 1113 (holding a plaintiff failed to establish an intent to return when he

 4   only had patronized the restaurant one time). Similarly, plaintiff’s alleged intention to visit the

 5   Hotel “on the weekend of April 4–5 of 2020” once it is ADA-compliant is not enough to confer

 6   standing. (Doc. No. 26 at 11.) While the court recognizes that plaintiff intended to visit the Hotel

 7   for a weekend in April 2020, the FAC makes it clear that he would only do so if the Hotel

 8   remedied its alleged access violations. “Such some day intentions and conditional intentions are

 9   not sufficient to confer standing.” Bodley v. Plaza Mgmt. Corp., 550 F. Supp. 2d 1085, 1089 (D.

10   Ariz. 2008) (quoting Lujan, 504 U.S. at 564); see also Molski v. Kahn Winery, 405 F. Supp. 2d

11   1160, 1167 (C.D. Cal. 2005) (“Generalized plans to return are insufficient to confer standing in an

12   action for injunctive relief.”). Finally, with respect to plaintiff’s frequency of travel near the

13   Hotel, plaintiff indicates he “has travelled to the Fresno area and lodged in the vicinity of [the

14   Hotel] innumerable times in the past.” (Doc. No. 26 at 11.) Again, setting aside the fact that

15   Fresno and Visalia are 45 miles apart from one another, plaintiff later indicates that he travels

16   through Visalia on a six-month interval en route to California’s wine country. (Id.) However,

17   even traveling through a location twice per year may be too infrequent to establish standing. See

18   Wilson v. Costco Wholesale Corp., 426 F. Supp. 2d 1115, 1122 (S.D. Cal. 2006) (holding a

19   plaintiff failed to establish standing to sue for ADA violations when he planned to travel to the

20   restaurant in question only three or four times per year); cf. Pickern, 293 F.3d at 1135 (granting
21   standing when a plaintiff stated he planned to return to the area of the establishment “every

22   Sunday” and “all the time”). Based on consideration of the Harris factors, the court concludes

23   that plaintiff does not plausibly allege that he intends to return to the Hotel.

24          The court also finds that plaintiff does not plausibly allege that he is deterred from

25   returning to the Hotel. “[A]n ADA plaintiff can show a likelihood of future injury . . . when

26   discriminatory architectural barriers deter him from returning to a noncompliant
27   accommodation.” Chapman, 631 F.3d at 950. However, “deterrence cannot merely be

28   conjectural or hypothetical,” Vogel v. Salazar, No. 14-cv-00853-CJC-DFMx, 2014 WL 5427531,
                                                         8
     Case 1:19-cv-01194-DAD-EPG Document 41 Filed 07/28/20 Page 9 of 12

 1   at *2 (C.D. Cal. Oct. 24, 2014), but requires “actual knowledge” of alleged barriers to

 2   accommodation that would deter an individual from patronizing a business, Victus Grp., Inc.,

 3   2020 WL 1492664, at *3. Here, as discussed above, plaintiff has not alleged facts establishing

 4   “how any feature at the Hotel is non-compliant with the ADA or how it relates to his disability so

 5   as to deter him from staying at the Hotel,” and thus he has no actual knowledge of any barriers

 6   that relate to his disability. Strojnik v. Four Sisters Inns, Inc., No. 2:19-cv-02991-ODW-JEMx,

 7   2019 WL 6700939, at *5 (C.D. Cal. Dec. 9, 2019); see also Victus Grp., Inc., 2020 WL 1492664,

 8   at *3 (“With respect to deterrence standing, . . . there are insufficient allegations of actual

 9   knowledge of the alleged architectural accommodations.”); cf. Doran, 524 F.3d at 1040–41

10   (holding a plaintiff was deterred from returning to a facility when he established actual

11   knowledge of architectural barriers by sufficiently demonstrating ADA non-compliance and how

12   the barriers related to his disability). Accordingly, to the extent that plaintiff is deterred, that

13   deterrence is conjectural and hypothetical, and therefore the allegations of the FAC are not

14   sufficient to establish his standing to pursue the injunctive relief he is seeking in this action.

15           Because the FAC fails to allege an injury-in-fact and fails to adequately allege that

16   plaintiff has standing to seek injunctive relief under the ADA, the court lacks subject matter

17   jurisdiction over plaintiff’s sole federal claim. See Naruto v. Slater, 888 F.3d 418, 425 n.7 (9th

18   Cir. 2018) (“[L]ack of Article III standing requires dismissal for lack of subject matter

19   jurisdiction under Federal Rule of Civil Procedure 12(b)(1).”) (internal citation omitted).

20   Accordingly, the court will dismiss plaintiff’s first cause of action for lack of subject matter
21   jurisdiction, and will do so without further leave to amend and with prejudice. See Weilburg v.

22   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to

23   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be

24   cured by amendment.”) (internal quotation marks and citation omitted).

25           In its prior order granting defendant’s motion to dismiss plaintiff’s original complaint, the

26   court provided plaintiff with the relevant legal standards governing injury-in-fact under the ADA
27   and granted him leave to amend his complaint because he indicated to the court that he could

28   allege additional facts to cure the deficiencies the court had identified in his original complaint.
                                                          9
     Case 1:19-cv-01194-DAD-EPG Document 41 Filed 07/28/20 Page 10 of 12

 1    (See Doc. No. 22.) The FAC, however, suffers from the exact same defects that were identified

 2    in plaintiff’s original complaint, namely that he does not allege that he has standing to pursue the

 3    claims he is asserting or the relief he is seeking in this ADA action. It is therefore apparent to the

 4    court that granting any further leave to amend would be futile. See AmerisourceBergen Corp. v.

 5    Dialysist W. Inc., 465 F.3d 946, 951 (9th Cir. 2006) (citing Bowles v. Reade, 198 F.3d 752, 758

 6    (9th Cir. 1999)).

 7           Moreover, the court notes that, while plaintiff is appearing in this action pro se, he is a

 8    lawyer and a frequent ADA litigator. Several district courts have dismissed complaints filed by

 9    plaintiff similar to the one before this court after finding that he did not properly allege standing

10    to invoke the court’s jurisdiction in those cases. See, e.g., Vill. 1017 Coronado, Inc., 2020 WL

11    3250608, at *4 (collecting cases and noting that “[p]laintiff [Strojnik], both as a lawyer in

12    Arizona, and now acting pro se, has filed identical allegations in multiple courts and has been

13    repeatedly told that the allegations are insufficient for standing”); Strojnik v. Host Hotels &

14    Resorts, Inc., No. 19-cv-00136-JMS-RT, 2020 WL 2736975, at *6 (D. Haw., May 26, 2020)

15    (“Plaintiff has filed a nearly identical form complaint in many courts, containing nearly-identical

16    allegations, and merely replaces the pictures and screenshots of defendant hotels—all of which

17    have been rejected by many courts on similar grounds.”); IA Lodging Napa First LLC, 2020 WL

18    2838814, at *6 (“The number of other, essentially identical, complaints he has filed . . . raise a

19    concern that Strojnik files bare-bones complaints that do not meet pleading standards in order to

20    pressure ADA defendants into settlements before the court can reach the merits of his claims.”).
21    Based on the amendments in his FAC, as well as the orders of the other district courts who have

22    considered almost identical complaints filed by plaintiff, this court finds that plaintiff has not

23    made a good faith effort to cure the deficiencies of his complaint previously identified by this

24    court, and instead has repeated boilerplate allegations that this court and other courts have found

25    to be insufficient to allege standing in an ADA action. See Vill. 1017 Coronado, Inc., 2020 WL

26    3250608, at *5 (“At this point, Mr. Strojnik is on notice [on] what needs to be alleged to establish
27    standing and yet he has not done so in this case. The Court can only conclude that he has not

28    done so because he cannot do so. Therefore, the Court dismisses Count One with prejudice.”).
                                                         10
     Case 1:19-cv-01194-DAD-EPG Document 41 Filed 07/28/20 Page 11 of 12

 1            Accordingly, plaintiff’s ADA claim in this action will also be dismissed with prejudice.

 2    B.      The Court Cannot Exercise Supplemental Jurisdiction Over Plaintiff’s Remaining

 3            State Law Claims

 4            “[S]upplemental jurisdiction may only be invoked when the district court has a hook of

 5    original jurisdiction on which to hang it.” Herman Family Revocable Tr. v. Teddy Bear, 254 F.3d

 6    802, 805 (9th Cir. 2001). This is because

 7                   [a] dismissal on the merits is different from a dismissal on
                     jurisdictional grounds. If the district court dismisses all federal
 8                   claims on the merits, it has discretion under [28 U.S.C.] § 1367(c) to
                     adjudicate the remaining claims; if the court dismisses for lack of
 9                   subject matter jurisdiction, it has no discretion and must dismiss all
                     claims.
10

11    Id. at 806. Because the court will dismiss plaintiff’s sole federal claim in this action for lack of

12    subject matter jurisdiction, it cannot exercise supplemental jurisdiction over plaintiff’s remaining

13    state law claims and must dismiss them. Accordingly, plaintiff’s state law claims will be

14    dismissed without prejudice to their filing in state court. See Brooke v. Capitol Regency LLC, No.

15    2:16-cv-02070-JAM-EFB, 2017 WL 2165866, at *3 (E.D. Cal. May 17, 2017) (dismissing the

16    plaintiff’s state law claims under the Unruh Act and the California Disabled Persons Act without

17    prejudice after dismissing plaintiff’s federal ADA claim for lack of subject matter jurisdiction).

18    C.      Defendant’s 12(b)(6) Motion to Dismiss Has Been Rendered Moot

19            As noted above, defendant’s motion also seeks to dismiss plaintiff’s negligence claim for

20    failure to state a claim pursuant to Rule 12(b)(6). Having concluded that the court lacks subject
21    matter jurisdiction over plaintiff’s ADA claim, and that the court cannot exercise supplemental

22    jurisdiction over plaintiff’s remaining state law claims, defendant’s motion to dismiss brought

23    pursuant to Rule 12(b)(6) has been rendered moot and the court will not address the arguments

24    made with respect to that aspect of defendant’s motion.3

25    /////

26
      3
        Plaintiff filed a motion to strike supplemental authority that defendant filed after its motion to
27    dismiss the FAC was taken under submission. (Doc. No. 38.) The court, however, did not rely
      on that particular supplemental authority in rendering this decision. Accordingly, plaintiff’s
28
      motion to strike will also be denied as having been rendered moot by the issuance of this order.
                                                         11
     Case 1:19-cv-01194-DAD-EPG Document 41 Filed 07/28/20 Page 12 of 12

 1                                             CONCLUSION

 2          For the reasons set forth above,

 3          1.     Defendant’s motion to dismiss (Doc. No. 29) is granted in part and as follows:

 4                 a.      The FAC’s first cause of action alleging violations of the ADA is

 5                         dismissed without further leave to amend and with prejudice;

 6                 b.      The motion is denied in all other respects as moot;

 7          2.     The court cannot exercise supplemental jurisdiction over the FAC’s remaining

 8                 state law claims;

 9          3.     Plaintiff’s motion to strike (Doc. No. 38) is denied as having been rendered moot;

10                 and

11          4.     The Clerk of the Court is directed to close this action.

12    IT IS SO ORDERED.
13
         Dated:   July 28, 2020
14                                                     UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      12
